Citation Nr: 1211760	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) from March 11, 2004 to December 7, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD assigning a 50 percent rating effective March 11, 2004.  The RO subsequently granted an increased rating of 100 percent for PTSD effective December 8, 2009.  The Veteran still seeks entitlement to a rating higher than 50 percent for the time period from March 11, 2004 to December 7, 2009.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a Board hearing on his VA Form 9 in June 2008, but later withdrew this request in September 2011.


FINDING OF FACT

The Veteran's PTSD causes total occupational and social impairment with gross impairment in communication and intermittent inability to perform activities of daily living, in addition to some hallucinations, memory loss, irritability, sleep impairment, nightmares, suspiciousness, problems concentrating, and chronic depression.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD are met from March 11, 2004 to December 7, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants a 100 percent rating for PTSD from March 11, 2004 to December 7, 2009.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran was originally granted service connection for PTSD in an August 2004 rating decision and was assigned a 50 percent disability rating effective March 11, 2004.  The Veteran disagrees with this rating assignment and contends that his service-connected PTSD should be assigned a higher rating. 

In a January 2010 rating decision, the RO assigned a 100 percent rating for PTSD effective December 8, 2009.  The Veteran contends that he should be assigned a 100 percent rating for the entire period from March 11, 2004.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted from March 11, 2004 to 
December 7, 2009. 

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging between 71 and 80 are assigned when, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran is currently assigned a 50 percent disability rating for PTSD from March 11, 2004 to December 7, 2009.  After a thorough review of the evidence of record, the Board has determined that the currently assigned 50 percent disability rating is not appropriate and that the appellant is entitled to a 100 percent rating from March 11, 2004 to December 7, 2009. 

The record reveals that the Veteran has received medication for anxiety and depression since June 2004 at the Shreveport VA Medical Center (VAMC) and had a positive PTSD screen in January 2005.  

An August 2004 VA examination report notes that the Veteran was admitted to inpatient psychiatry at the VAMC in Shreveport from February 5-10, 2003.  He also was treated for a relapse in substance abuse in February 2004.  The Veteran reported that he was depressed all the time and judged his symptoms as a 7 on a scale of 1 to 10, with 10 being the most severe symptoms.  He stated that sometimes he felt no symptoms of PTSD but other times fell like he was "going all to pieces."  He had maintained sobriety since February 2004.  He indicated that he worked as a Deputy Sheriff for three years, for the Dallas Police Department for five years, and last worked in a paper mill.  He was married one time but was presently separated from his wife.  He had a good relationship with one of his children.  He did not really have any friends.  He used to enjoy playing golf and doing woodwork but no longer did these things.  It was noted that his current psychosocial functional status in regard to employment, family role functioning, social and interpersonal relationships, and recreation and leisure was severely impaired.   

On mental status examination, the Veteran did not demonstrate impairment of thought processes or communication.  He denied hallucinations and delusions.  His eye contact and interaction with the interviewer was within normal limits.  He denied suicidal and homicidal thoughts, and was able to maintain his minimal personal hygiene and other basic activities of daily living.   He was oriented to person, place, time, and situation, and did not demonstrate short or long-term memory loss or impairment.  He described some mildly obsessive behavior.  The rate and flow of his speech was normal with no irrelevant, illogical, or obscure speech patterns noted.  He demonstrated some symptoms of panic attacks including trembling and heart palpitations, and symptoms of depressed mood and anxiety.  He denied anger and impulse dyscontrol.  His sleep was impaired.  

The examiner found that the Veteran met the DSM-IV stressor criteria for combat-related PTSD.  He identified behavioral, cognitive, social, affective, and somatic changes he attributed to traumatic stress exposure.  He also described specific PTSD symptoms present of trauma re-experiencing, avoidance/numbing, heightened psychosocial arousal, and associated features.  He felt detached and distant from others and his prominent feelings were sadness, fear, and suspicion.  He also had sleep disturbance, infrequent symptoms of irritability/anger, trouble concentrating, hypervigilance, and startle reflex.  The Axis I diagnosis was chronic PTSD.  The GAF score was 45.

The examiner noted that the Veteran had social isolation, inability to find a job, problems concentrating and remembering, sleep disturbances, and restlessness, which appeared to be related to his PTSD and would create difficulties in performing work responsibilities.  The examiner further noted that although the Veteran had a history of substance abuse, this did not appear to be causing his impairment in psychosocial adjustment and quality of life at present time.

The Veteran's brother-in-law submitted a letter in June 2006 noting that he worked with the Veteran and witnessed him having problems with fellow employees and supervisors.  He indicated that he did not think the Veteran understood the effect his PTSD was having on his relationships at work, and outside of work.  He also noted that for the past five years the Veteran had spent days and weeks in solitude spending time in dark rooms and lying in bed.  The Veteran avoided crowds and social gatherings and sometimes excluded himself from family events.  He noted that as a close family member and combat Veteran, he was convinced that the Veteran's PTSD was worsening. 

The Veteran underwent another VA examination in August 2007.  His clothes were disheveled and he was inappropriately dressed.  His psychomotor activity was pacing, lethargic, and fatigued.  His speech was impoverished, soft or whispered, slow, and obscure.  His attitude was suspicious, overly dependent, and apathetic.  His affect was blunted and flat.  He described his mood as "kinda don't care."  He was easily distracted, but was oriented to person, place, and time.  His thought process was rambling with paucity of ideas, and looseness of associations.  His thought content was unremarkable and he had no delusions or hallucinations.  He understood the outcome of his behavior and that he had a problem.  He had obsessive/ritualistic behavior and reported panic attacks every two to three days.  There were no homicidal or suicidal thoughts, though he had poor impulse control.  He was able to maintain minimal personal hygiene.  His memory was moderately impaired. 

On diagnostic testing the examiner concluded that the Veteran's PTSD symptoms were moderate but that he had a severe personality disorder.  It was noted that the Veteran was unemployed and that the Veteran attributed this to his failure to communicate with supervisors due to his mental disorder.  The Axis I diagnosis was chronic, mild to moderate PTSD.  The GAF score was 72.

The Veteran started receiving regular mental health therapy at the VAMC in 2008.  An April 2008 VA social worker assessment notes that this was the Veteran's initial session.  His appearance was casual, neat, and clean, and his demeanor was pleasant and cooperative.  He had fair eye control but fidgeted in his chair.  His speech was slow, low, and monotone, and his mood was depressed and affect restricted.  His thought form was logical and he also was alert and oriented.  His concentration was good and posture stiff.  His judgment and insight seemed intact.  There was no evidence of psychosis or suicidal or homicidal ideation.  The Veteran stated that he always had steady employment until he "started deteriorating."  It was noted that the Veteran had been married for 36 years though it reportedly had been a struggle, and that he was a recovering alcoholic.

He stated that he suffered from apathy and anhedonia, in that nothing interested him anymore.  His energy was very low.  He had very few friends and tended to withdraw from others.  The Axis I diagnosis was PTSD and depression.  The GAF score was 58.

The Veteran continued to receive mental health therapy at the VAMC through August 2009 with similar findings.  A June 2008 treatment record notes that the Veteran indicated that he felt like he was having a nervous breakdown.  The GAF score was 51.  In July 2008, his GAF score was 55.  

An August 2008 psychiatric treatment record notes that the Veteran's chief complaint was that he did not sleep.  He had nightmares every night and also had hallucinatory episodes.  He was impatient, irritable, and quick to anger.  It also was hard for him to concentrate and he was having memory problems.  He stated that he would "zone out" when people talked to him.  He did not like to be supervised and would lash out, which caused him to lose his job.  It was hard for him to work around people and he had no sympathy toward other people's losses during his work as a police officer.  He did not trust anyone and avoided contact with people.  He was always on guard watching people's hands.  The Axis I diagnosis was PTSD with sleep deprivation and dissociative symptoms, and major depressive disorder.  The GAF score was 45.  

VA treatment records dated from September 2008 to August 2009 show GAF scores of 51, 55, and 61.

The Board finds that the evidence more nearly approximates a finding of total occupational and social impairment with gross impairment in communication and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Veteran also had some memory loss and hallucinations, though these were not persistent.  While he was found to be well-groomed on most occasions he was reportedly disheveled and inappropriately dressed on examination in August 2007.  Even though the VA examiner noted that the Veteran also had a severe personality disorder, none of the other treatment records address a personality disorder, and it not clear the extent to which the symptoms associated with his personality disorder can be differentiated with the symptoms associated with the Veteran's PTSD.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In addition, the Veteran had some speech problems in that his speech was found to be impoverished, soft or whispered, slow, and obscure.  The Veteran certainly does not meet all of the criteria for a 100 percent rating, but given the above findings, and the findings from some of the VA examiners that his impairment in functioning was severe, all doubt is resolved in the Veteran's favor that he should be entitled to a 100 percent rating for his PTSD.  

The Veteran's GAF score range has been widely divergent from 45 to 71.  While the higher scores seem to indicate less severe symptoms, the GAF scores of 45 in 2004 and 2008 demonstrate serious social or occupational impairment, and are consistent with a 100 percent rating.  

Even with medication, the Veteran continued to struggle with his ongoing PTSD symptoms, which included irritability, sleep impairment, nightmares, suspiciousness, problems concentrating, and chronic depression.  He also has met some of the criteria for a 100 percent rating including gross impairment in communication and intermittent inability to perform activities of daily living, in addition to some hallucinations and memory loss.  

For all the foregoing reasons, the Board finds that the evidence supports the 


assignment of a rating of 100 percent for PTSD from March 11, 2004 to December 7, 2009.  Therefore, entitlement to an increased rating for the impairment associated with PTSD is warranted.  


ORDER

Entitlement to an initial rating of 100 percent for PTSD is granted from March 11, 2004 to December 7, 2009, subject to the rules governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


